UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06445 The Herzfeld Caribbean Basin Fund, Inc. (Exact name of registrant as specified in charter) 119 Washington Ave, Suite 504, Miami, FL (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: 305-271-1900 Date of fiscal year end: 6/30 Date of reporting period: year-ended 6/30/12 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 1. PROXY VOTING RECORD: Vote Summary ULTRAPETROL (BAHAMAS) LIMITED Security P94398107 Meeting Type Annual Ticker Symbol ULTR Meeting Date 10/19/2011 ISIN BSP943981071 Vote Deadline Date 10/18/2011 Agenda 933509424 - Management Total Ballot Shares Last Vote Date 9/23/2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 01 Approve Financial Statements, Allocation of Income, and Discharge Directors Management For 0 0 0 2A Election of Directors (Majority Voting) Management For 0 0 0 2B Election of Directors (Majority Voting) Management For 0 0 0 2C Election of Directors (Majority Voting) Management For 0 0 0 2D Election of Directors (Majority Voting) Management For 0 0 0 2E Election of Directors (Majority Voting) Management For 0 0 0 2F Election of Directors (Majority Voting) Management For 0 0 0 03 Approve Previous Board's Actions Management For 0 0 0 SIDERURGICA VENEZOLANA "SIVENSA", S.A. Security Meeting Type Special Ticker Symbol SDNVY Meeting Date 10/24/2011 ISIN US8258656037 Vote Deadline Date 10/18/2011 Agenda 933516366 - Management Total Ballot Shares Last Vote Date 10/14/2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 01 Dividends Management None 0 0 0 SIDERURGICA VENEZOLANA "SIVENSA", S.A. Security Meeting Type Special Ticker Symbol SDNWY Meeting Date 10/24/2011 ISIN US8258657027 Vote Deadline Date 10/18/2011 Agenda 933516366 - Management Total Ballot Shares 79 Last Vote Date 10/14/2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 01 Dividends Management None 79 0 0 0 BCB HOLDINGS LIMITED Security P09111108 Meeting Type Ordinary General Meeting Ticker Symbol Meeting Date 10/26/2011 ISIN BZP091111088 Vote Deadline Date 10/20/2011 Agenda 703402759 - Management Total Ballot Shares Last Vote Date 10/24/2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 CMMT PLEASE NOTE THAT THIS IS A REVISION DUE TO MODIFICATION IN RESOLUTION 1. IF YO-U HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS-YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. Non-Voting None Non-Voting CEMEX SAB DE CV, GARZA GARCIA Security P2253T133 Meeting Type Special General Meeting Ticker Symbol Meeting Date 11/14/2011 ISIN MXP225611567 Vote Deadline Date 10/31/2011 Agenda 703367359 - Management Total Ballot Shares Last Vote Date 10/10/2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action I Management Proposal Management For 0 0 0 II Management Proposal Management For 0 0 0 III Management Proposal Management For 0 0 0 CEMEX, S.A.B. DE C.V. Security Meeting Type Annual Ticker Symbol CX Meeting Date 11/14/2011 ISIN US1512908898 Vote Deadline Date 11/4/2011 Agenda 933518601 - Management Total Ballot Shares Last Vote Date 10/24/2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 01 Approve Article Amendments Management For 0 0 0 02 Miscellaneous Corporate Actions Management For 0 0 0 03 Approve Minutes of Previously Held Meeting Management For 0 0 0 CUBAN ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol CGAR Meeting Date 11/18/2011 ISIN US2296151093 Vote Deadline Date 11/17/2011 Agenda 933517368 - Management Total Ballot Shares Last Vote Date 10/24/2011 Item Proposal Proponent Recommendation For Against Abstain Take No Action 01 Election of Directors Management 1 MATTHEW BROAD For 0 0 0 2 IRVING LITTMAN For 0 0 0 3 DEBORAH O'CONNOR For 0 0 0 SIDERURGICA VENEZOLANA "SIVENSA", S.A. Security Meeting Type Annual Ticker Symbol SDNVY Meeting Date 12/9/2011 ISIN US8258656037 Vote Deadline Date 12/5/2011 Agenda 933532651 - Management Total Ballot Shares Last Vote Date 11/29/2011 Item Proposal Type Recommendation For Against Abstain Take No Action 01 Amend Articles-Board Related Management None 0 0 0 02 Approve Financial Statements, Allocation of Income, and Discharge Directors Management None 0 0 0 03 Miscellaneous Corporate Actions Management None 0 0 0 04 Miscellaneous Corporate Actions Management None 0 0 0 05 Miscellaneous Corporate Actions Management None 0 0 0 SIDERURGICA VENEZOLANA "SIVENSA", S.A. Security Meeting Type Annual Ticker Symbol SDNWY Meeting Date 12/9/2011 ISIN US8258657027 Vote Deadline Date 12/5/2011 Agenda 933532651 - Management Total Ballot Shares 79 Last Vote Date 11/29/2011 Item Proposal Type Recommendation For Against Abstain Take No Action 01 Amend Articles-Board Related Management None 79 0 0 0 02 Approve Financial Statements, Allocation of Income, and Discharge Directors Management None 79 0 0 0 03 Miscellaneous Corporate Actions Management None 79 0 0 0 04 Miscellaneous Corporate Actions Management None 79 0 0 0 05 Miscellaneous Corporate Actions Management None 79 0 0 0 PRICESMART, INC Security Meeting Type Annual Ticker Symbol PSMT Meeting Date 1/25/2012 ISIN US7415111092 Vote Deadline Date 1/24/2012 Agenda 933533829 - Management Total Ballot Shares Last Vote Date 12/2/2011 Item Proposal Type Recommendation For Against Abstain Take No Action 01 Election of Directors Management 1 SHERRY S. BAHRAMBEYGUI For 0 0 0 2 GONZALO BARRUTIETA For 0 0 0 3 KATHERINE L. HENSLEY For 0 0 0 4 LEON C. JANKS For 0 0 0 5 LAWRENCE B. KRAUSE For 0 0 0 6 JOSE LUIS LAPARTE For 0 0 0 7 MITCHELL G. LYNN For 0 0 0 8 ROBERT E. PRICE For 0 0 0 9 EDGAR ZURCHER For 0 0 0 02 14A Executive Compensation Management For 0 0 0 03 14A Executive Compensation Vote Frequency Management 3 Years 0 0 0 CEMEX SAB DE CV, GARZA GARCIA Security P2253T133 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 2/23/2012 ISIN MXP225611567 Vote Deadline Date 2/15/2012 Agenda 703589412 - Management Total Ballot Shares Last Vote Date 2/2/2012 Item Proposal Type Recommendation For Against Abstain Take No Action I Management Proposal Management For 0 0 0 II Management Proposal Management For 0 0 0 III Management Proposal Management For 0 0 0 IV Management Proposal Management For 0 0 0 V Management Proposal Management For 0 0 0 VI Management Proposal Management For 0 0 0 VII Management Proposal Management For 0 0 0 CEMEX, S.A.B. DE C.V. Security Meeting Type Annual Ticker Symbol CX Meeting Date 2/23/2012 ISIN US1512908898 Vote Deadline Date 2/17/2012 Agenda 933550003 - Management Total Ballot Shares Last Vote Date 2/6/2012 Item Proposal Type Recommendation For Against Abstain Take No Action I Approve Financial Statements, Allocation of Income, and Discharge Directors Management For 0 0 0 II Allot Relevant Securities Management For 0 0 0 III Amend Articles/Charter to Reflect Changes in Capital Management For 0 0 0 IV Miscellaneous Corporate Actions Management For 0 0 0 V Miscellaneous Corporate Actions Management For 0 0 0 VI Miscellaneous Compensation Plans Management For 0 0 0 VII Miscellaneous Corporate Actions Management For 0 0 0 KIMBERLY-CLARK DE MEXICO SAB DE CV Security P60694117 Meeting Type MIX Ticker Symbol Meeting Date 3/1/2012 ISIN MXP606941179 Vote Deadline Date 2/24/2012 Agenda 703602587 - Management Total Ballot Shares Last Vote Date Item Proposal Type Recommendation For Against Abstain Take No Action CMMT PLEASE NOTE THAT ONLY MEXICAN NATIONALS HAVE VOTING RIGHTS AT THIS MEETING.-IF YOU ARE A MEXICAN NATIONAL AND WOULD LIKE TO SUBMIT YOUR VOTE ON THIS-MEETING PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE. THANK YOU Non-Voting None Non-Voting I Proposal to cancel up to 13,966,800 common, nominative shares, with no par-value, that are class I, representative of the fixed portion of the share-capital, coming from the share repurchase program, which are held in the-treasury of the company, of which 7,285,500 are series A shares and 6,681,300-are series B shares. Resolutions in this regard Non-Voting None Non-Voting II Proposal to change the number of shares without par value that currently-represent the share capital of the company, through a split, exchanging each-one of the shares in circulation for three new shares with the same- characteristics. Resolutions in this regard Non-Voting None Non-Voting III Proposal to amend article 5 of the corporate bylaws of the company, to-reflect the corresponding decrease in the fixed portion of the share capital-resolved on in item I above and as a consequence of the share split that is-referred to in item II above. Resolutions in this regard Non-Voting None Non-Voting IV Presentation and, if deemed appropriate, approval of the report from the-general director prepared in accordance with article 172 of the general-mercantile companies law, accompanied by the opinion of the outside auditor,-regarding the operations and results of the company for the fiscal year that-ended on December 31, 2011, as well as the opinion of the board of directors- regarding the content of said report, presentation and, if deemed-appropriate, approval of the report from the board of directors that is-report from the board of directors that is referred to in article 172, line-B, of the general mercantile companies law in which are contained the main- accounting and information policies and criteria followed in the preparation-of the financial information of the company, presentation and, if deemed-appropriate, CONTD Non-Voting None Non-Voting CONT CONTD approval of the individual and consolidated financial statements of the-company to December 31, 2011, and allocation of the results from the fiscal-year, presentation and, if deemed appropriate, approval of the report- regarding the fulfillment of the fiscal obligations that are the-responsibility of the company, presentation and, if deemed appropriate,- approval of the annual report regarding the activities carried out by the-audit and corporate practices committee. Resolutions in this regard Non-Voting None Non-Voting V Presentation and, if deemed appropriate, approval of the proposal from the-board of directors to pay a cash dividend, coming from the balance of the net-fiscal profit account, in the amount of MXN 1.20 per share, to each one of- the common, nominative shares, without par value, in circulation, of the-series A and B, after having carried out the split that is referred to in- item II of the agenda. Said dividend will be paid in four installments of MXN-0.30 per share, on the dates of April 3, July 5, October 4 and December 6,-2012. Resolutions in this regard Non-Voting None Non-Voting VI Appointment and or ratification of the full and alternate members of the-board of directors, as well as of the chairperson of the audit and corporate-practices committee, classification regarding independence of the members of-the board of directors of the company, in accordance with that which is-established in article 26 of the securities market law. Resolutions in this-regard Non-Voting None Non-Voting VII Remuneration for the full and alternate members of the board of directors and-of the various committees, as well as for the secretary of the company.-Resolutions in this regard Non-Voting None Non-Voting VIII Presentation and, if deemed appropriate, approval of the report from the-board of directors regarding the policies of the company in regard to the-acquisition of its own shares and, if deemed appropriate, placement of the-same, proposal and, if deemed appropriate, approval of the maximum amount of-funds that can be allocated to the purchase of the shares of the company for- the 2012 fiscal year. Resolutions in this regard Non-Voting None Non-Voting IX Designation of delegates who will formalize and carry out the resolutions-passed by the extraordinary and annual general meeting of shareholders.-Resolutions in this regard Non-Voting None Non-Voting COCA-COLA FEMSA, S.A.B DE C.V. Security Meeting Type Annual Ticker Symbol KOF Meeting Date 3/20/2012 ISIN US1912411089 Vote Deadline Date 3/15/2012 Agenda 933560840 - Management Total Ballot Shares Last Vote Date 3/12/2012 Item Proposal Type Recommendation For Against Abstain Take No Action V Miscellaneous Corporate Actions Management None 0 0 0 FOMENTO ECONOMICO MEXICANO SAB DE CV, MEXICO Security P4182H115 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 3/23/2012 ISIN MXP320321310 Vote Deadline Date 3/14/2012 Agenda 703644319 - Management Total Ballot Shares Last Vote Date 3/9/2012 Item Proposal Type Recommendation For Against Abstain Take No Action I Management Proposal Management For 0 0 0 II Management Proposal Management For 0 0 0 III Management Proposal Management For 0 0 0 IV Management Proposal Management For 0 0 0 V Management Proposal Management For 0 0 0 VI Management Proposal Management For 0 0 0 VII Management Proposal Management For 0 0 0 VIII Management Proposal Management For 0 0 0 FOMENTO ECONOMICO MEXICANO SAB DE CV, MEXICO Security P4182H115 Meeting Type ExtraOrdinary General Meeting Ticker Symbol Meeting Date 3/23/2012 ISIN MXP320321310 Vote Deadline Date 3/14/2012 Agenda 703645020 - Management Total Ballot Shares Last Vote Date 3/9/2012 Item Proposal Type Recommendation For Against Abstain Take No Action I Management Proposal Management For 0 0 0 II Management Proposal Management For 0 0 0 III Management Proposal Management For 0 0 0 FOMENTO ECONOMICO MEXICANO S.A.B. DE CV Security Meeting Type Annual Ticker Symbol FMX Meeting Date 3/23/2012 ISIN US3444191064 Vote Deadline Date 3/19/2012 Agenda 933564468 - Management Total Ballot Shares Last Vote Date 3/16/2012 Item Proposal Type Recommendation For Against Abstain Take No Action O1 Receive Directors' Report Management None 0 0 0 O2 Receive Directors' Report Management None 0 0 0 O3 Adopt Accounts for Past Year Management None 0 0 0 O4 Stock Repurchase Plan Management None 0 0 0 O5 Election of Directors Management None 0 0 0 O6 Elect Supervisory Board Member Management None 0 0 0 O7 Elect Supervisory Board Member Management None 0 0 0 O8 Approve Minutes of Previously Held Meeting Management None 0 0 0 E1 Approve Merger Agreement Management None 0 0 0 E2 Elect Supervisory Board Member Management None 0 0 0 E3 Approve Minutes of Previously Held Meeting Management None 0 0 0 GRUPO ELEKTRA SA DE CV, CIUDAD DE MEXICO Security P3642B213 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 3/26/2012 ISIN MX01EL000003 Vote Deadline Date 3/20/2012 Agenda 703639786 - Management Total Ballot Shares Last Vote Date 3/7/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Management Proposal Management For 0 0 0 5 Management Proposal Management For 0 0 0 6 Management Proposal Management For 0 0 0 7 Management Proposal Management For 0 0 0 WAL-MART DE MEXICO S A DE C V Security P98180105 Meeting Type MIX Ticker Symbol Meeting Date 3/27/2012 ISIN MXP810081010 Vote Deadline Date 3/20/2012 Agenda 703632465 - Management Total Ballot Shares Last Vote Date 3/6/2012 Item Proposal Type Recommendation For Against Abstain Take No Action A.1 Management Proposal Management For 0 0 0 A.2 Management Proposal Management For 0 0 0 A.3 Management Proposal Management For 0 0 0 A.4 Management Proposal Management For 0 0 0 A.5 Management Proposal Management For 0 0 0 A.6 Management Proposal Management For 0 0 0 E.7 Management Proposal Management For 0 0 0 E.8 Management Proposal Management For 0 0 0 E.9 Management Proposal Management For 0 0 0 E.10 Management Proposal Management For 0 0 0 E.11 Management Proposal Management For 0 0 0 E.12 Management Proposal Management For 0 0 0 E.13 Management Proposal Management For 0 0 0 E.14 Management Proposal Management For 0 0 0 E.15 Management Proposal Management For 0 0 0 E.16 Management Proposal Management For 0 0 0 PLEASE NOTE THAT THIS IS A REVISION DUE TO CHANGE IN NUMBERING.IF YOU HAVE ALR-EADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECID-E TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. Non-Voting None Non-Voting CARNIVAL CORPORATION Security Meeting Type Annual Ticker Symbol CCL Meeting Date 4/11/2012 ISIN PA1436583006 Vote Deadline Date 4/10/2012 Agenda 933553908 - Management Total Ballot Shares Last Vote Date 3/1/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors (Majority Voting) Management For 0 0 0 2. Election of Directors (Majority Voting) Management For 0 0 0 3. Election of Directors (Majority Voting) Management For 0 0 0 4. Election of Directors (Majority Voting) Management For 0 0 0 5. Election of Directors (Majority Voting) Management For 0 0 0 6. Election of Directors (Majority Voting) Management For 0 0 0 7. Election of Directors (Majority Voting) Management For 0 0 0 8. Election of Directors (Majority Voting) Management For 0 0 0 9. Election of Directors (Majority Voting) Management For 0 0 0 10. Election of Directors (Majority Voting) Management For 0 0 0 11. Election of Directors (Majority Voting) Management For 0 0 0 12. Election of Directors (Majority Voting) Management For 0 0 0 13. Election of Directors (Majority Voting) Management For 0 0 0 14. Election of Directors (Majority Voting) Management For 0 0 0 15. Ratify Appointment of Independent Auditors Management For 0 0 0 16. Approve Remuneration of Directors and Auditors Management For 0 0 0 17. Adopt Accounts for Past Year Management For 0 0 0 18. 14A Executive Compensation Management For 0 0 0 19. Approve Remuneration of Directors and Auditors Management For 0 0 0 20. Allot Securities Management For 0 0 0 21. Eliminate Pre-Emptive Rights Management For 0 0 0 22. Authorize Directors to Repurchase Shares Management For 0 0 0 23. S/H Proposal - Corporate Governance Shareholder Against 0 0 0 LENNAR CORPORATION Security Meeting Type Annual Ticker Symbol LEN Meeting Date 4/11/2012 ISIN US5260571048 Vote Deadline Date 4/10/2012 Agenda 933555041 - Management Total Ballot Shares Last Vote Date 3/1/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors Management 1 IRVING BOLOTIN For 0 0 0 2 STEVEN L. GERARD For 0 0 0 3 THERON I. (TIG) GILLIAM For 0 0 0 4 SHERRILL W. HUDSON For 0 0 0 5 R. KIRK LANDON For 0 0 0 6 SIDNEY LAPIDUS For 0 0 0 7 STUART A. MILLER For 0 0 0 8 JEFFREY SONNENFELD For 0 0 0 2. 14A Executive Compensation Management For 0 0 0 3. Amend Stock Compensation Plan Management For 0 0 0 4. Approve Stock Compensation Plan Management For 0 0 0 5. Ratify Appointment of Independent Auditors Management For 0 0 0 6. S/H Proposal - Environmental Shareholder Against 0 0 0 BANCO LATINOAMERICANO DE COMERCIO EXT. Security P16994132 Meeting Type Annual Ticker Symbol BLX Meeting Date 4/17/2012 ISIN PAP169941328 Vote Deadline Date 4/16/2012 Agenda 933567680 - Management Total Ballot Shares Last Vote Date 3/20/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Receive Consolidated Financial Statements Management For 0 0 0 2. Ratify Appointment of Independent Auditors Management For 0 0 0 3. Election of Directors Management 1 G. GUEMEZ GARCIA For 0 0 0 2 GONZALO MENENDEZ DUQUE For 0 0 0 3 JAIME RIVERA For 0 0 0 4. 14A Executive Compensation Management For 0 0 0 SEABOARD CORPORATION Security Meeting Type Annual Ticker Symbol SEB Meeting Date 4/23/2012 ISIN US8115431079 Vote Deadline Date 4/20/2012 Agenda 933564189 - Management Total Ballot Shares Last Vote Date 3/16/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors Management 1 STEVEN J. BRESKY For 0 0 0 2 DAVID A. ADAMSEN For 0 0 0 3 DOUGLAS W. BAENA For 0 0 0 4 JOSEPH E. RODRIGUES For 0 0 0 5 EDWARD I. SHIFMAN JR. For 0 0 0 2. Ratify Appointment of Independent Auditors Management For 0 0 0 3. S/H Proposal - Animal Rights Shareholder Against 0 0 0 AMERICA MOVIL SAB DE CV, MEXICO Security P0280A101 Meeting Type Special General Meeting Ticker Symbol Meeting Date 4/25/2012 ISIN MXP001691213 Vote Deadline Date 4/19/2012 Agenda 703701830 - Management Total Ballot Shares Last Vote Date 4/5/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 CMMT PLEASE NOTE THAT FOREIGN CUSTOMERS ARE ALLOWED TO VOTE ONLY FOR THIS MEETING.-THANK YOU. Non-Voting None Non-Voting CMMT PLEASE NOTE THAT THIS IS A REVISION DUE TO RECEIPT OF ADDITIONAL COMMENT. IF Y-OU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLES-S YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. Non-Voting None Non-Voting AMERICA MOVIL SAB DE CV, MEXICO Security P0280A119 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 4/25/2012 ISIN MXP001691015 Vote Deadline Date 4/19/2012 Agenda 703702236 - Management Total Ballot Shares Last Vote Date Item Proposal Type Recommendation For Against Abstain Take No Action CMMT PLEASE NOTE THAT ONLY MEXICAN NATIONALS HAVE VOTING RIGHTS AT THIS MEETING.-IF YOU ARE A MEXICAN NATIONAL AND WOULD LIKE TO SUBMIT YOUR VOTE ON THIS-MEETING PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE. THANK YOU Non-Voting None Non-Voting 1.I Presentation and, if deemed appropriate, approval of the following and-resolution in regard to: report from the general director prepared in- accordance with the terms of article 172 of the general mercantile companies-law and article 44, part xi, of the securities market law, accompanied by the-opinion of the outside auditor, regarding the operations and results of the-company for the fiscal year that ended on December 31, 2011, as well as the-opinion of the board of directors of the company regarding the content of-said report Non-Voting None Non-Voting 1.II Presentation and, if deemed appropriate, approval of the following and-resolutions in regard to: report from the board of directors that is referred-to in line b of article 172 of the general mercantile companies law, in which-are established and explained the main accounting and information policies-and criteria followed in the preparation of the financial information of the- company Non-Voting None Non-Voting 1.III Presentation and, if deemed appropriate, approval of the following and-resolutions in regard to: Report from the board of directors regarding the-transactions and activities in which it has intervened during the 2011 fiscal-year, in accordance with the terms of article 28, part iv, line e, of the-securities market law Non-Voting None Non-Voting 1.IV Presentation and, if deemed appropriate, approval of the following and-resolutions in regard to: Annual report regarding the activities conducted by-the audit and corporate practices committee of the company in accordance with- the terms of article 43 of the securities market law and the report with-respect to the subsidiaries of the company Non-Voting None Non-Voting 1.V Presentation and, if deemed appropriate, approval of the following and-resolutions in regard to: Audited consolidated financial statements of the-company to December 31, 2011, which include a proposal for the allocation of-profit and payment of a cash dividend to the shareholders of the company Non-Voting None Non-Voting 1.VI Presentation and, if deemed appropriate, approval of the following and-resolutions in regard to: Annual report regarding the program for the-acquisition and placement of shares of the company for the 2011 fiscal year Non-Voting None Non-Voting 1.VII Presentation and, if deemed appropriate, approval of the following and-resolutions in regard to: Report regarding the fulfillment of the tax-obligations that are the responsibility of the company for the 2010 fiscal-year, in accordance with that which is provided for in article 86, part xx,-of the income tax law and article 93 a of the regulations of the income tax-law Non-Voting None Non-Voting 2 Ratification, if deemed appropriate, of the term in office of the board of-directors and of the general director of the company for the 2011 fiscal year- and appointments and or ratification, if deemed appropriate, of the persons-who will make up the board of directors of the company, of the secretary and-vice secretary of that board and of the chairperson of the audit and-corporate practices committee of the company, as well as the determination of-the corresponding compensation. Resolutions in this regard Non-Voting None Non-Voting 3 Ratification, if deemed appropriate, of the term in office of the executive-committee, of the audit and corporate practices committee and of the- operations in Puerto Rico and the united states of America committee of the-company for the 2011 fiscal year and the appointment and or ratification, if-deemed appropriate, of the persons who will make up the executive committee,-the audit and corporate practices committee and the operations in Puerto Rico-and the united states of America committee of the company, as well as the-determination of the corresponding compensation. Resolutions in this regard Non-Voting None Non-Voting 4 Presentation and, if deemed appropriate, approval of a proposal to increase-the amount of funds currently available for the acquisition of shares of the-company, in accordance with the terms of that which is provided for in-article 56 of the securities market law. Resolutions in this regard Non-Voting None Non-Voting 5 Designation of delegates who will carry out the resolutions passed by this-general meeting and, if deemed appropriate formalize them as is proper.-Resolutions in this regard Non-Voting None Non-Voting AMERICA MOVIL SAB DE CV, MEXICO Security P0280A101 Meeting Type Ordinary General Meeting Ticker Symbol Meeting Date 4/25/2012 ISIN MXP001691213 Vote Deadline Date 4/19/2012 Agenda 703747569 - Management Total Ballot Shares Last Vote Date 4/24/2012 Item Proposal Type Recommendation For Against Abstain Take No Action I.I Management Proposal Management For 0 0 0 I.II Management Proposal Management For 0 0 0 I.III Management Proposal Management For 0 0 0 I.IV Management Proposal Management For 0 0 0 I.V Management Proposal Management For 0 0 0 I.VI Management Proposal Management For 0 0 0 I.VII Management Proposal Management For 0 0 0 II Management Proposal Management For 0 0 0 III Management Proposal Management For 0 0 0 IV Management Proposal Management For 0 0 0 V Management Proposal Management For 0 0 0 CMMT PLEASE NOTE THAT FOREIGN PARTICIPATION IS NOT PERMITTED FOR THIS MEETING. THAN-K YOU. Non-Voting None Non-Voting CMMT PLEASE NOTE THAT THIS IS A REVISION DUE TO RECEIPT OF ADDITIONAL COMMENT. IF Y-OU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLES-S YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. Non-Voting None Non-Voting AMERICA MOVIL, S.A.B. DE C.V. Security 02364W105 Meeting Type Annual Ticker Symbol AMX Meeting Date 4/25/2012 ISIN US02364W1053 Vote Deadline Date 4/20/2012 Agenda 933612497 - Management Total Ballot Shares Last Vote Date 4/20/2012 Item Proposal Type Recommendation For Against Abstain Take No Action I Election of Directors (Full Slate) Management None 0 0 0 II Approve Previous Board's Actions Management None 0 0 0 AMERICA MOVIL, S.A.B. DE C.V. Security 02364W105 Meeting Type Annual Ticker Symbol AMX Meeting Date 4/25/2012 ISIN US02364W1053 Vote Deadline Date 4/20/2012 Agenda 933612512 - Management Total Ballot Shares Last Vote Date 4/20/2012 Item Proposal Type Recommendation For Against Abstain Take No Action I Miscellaneous Corporate Governance Management None 0 0 0 II Miscellaneous Corporate Governance Management None 0 0 0 GRUPO AEROPORTUARIO DEL SURESTE SAB DE CV, MEXICO Security P4950Y100 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 4/26/2012 ISIN MXP001661018 Vote Deadline Date 4/18/2012 Agenda 703728139 - Management Total Ballot Shares Last Vote Date 4/17/2012 Item Proposal Type Recommendation For Against Abstain Take No Action CMMT PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID 962-RESOLUTIONS. ALL VOTES RECEIVED ON THE PREVIOUS MEETING WILL BE DISREGARDED AN-D YOU WILL NEED TO REINSTRUCT ON THIS MEETING NOTICE. THANK YOU. Non-Voting None Non-Voting IA Management Proposal Management For 0 0 0 IB Management Proposal Management For 0 0 0 IC Management Proposal Management For 0 0 0 ID Management Proposal Management For 0 0 0 IE Management Proposal Management For 0 0 0 IF Management Proposal Management For 0 0 0 IIA Management Proposal Management For 0 0 0 IIB Management Proposal Management For 0 0 0 IIC Management Proposal Management For 0 0 0 IIIA Management Proposal Management For 0 0 0 IIIB Management Proposal Management For 0 0 0 IIIC Management Proposal Management For 0 0 0 IIID Management Proposal Management For 0 0 0 IV Management Proposal Management For 0 0 0 POPULAR, INC. Security Meeting Type Annual Ticker Symbol BPOP Meeting Date 4/27/2012 ISIN PR7331741061 Vote Deadline Date 4/26/2012 Agenda 933560509 - Management Total Ballot Shares Last Vote Date 3/12/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1A Election of Directors (Majority Voting) Management For 0 0 0 1B Election of Directors (Majority Voting) Management For 0 0 0 1C Election of Directors (Majority Voting) Management For 0 0 0 1D Election of Directors (Majority Voting) Management For 0 0 0 2 Approve Reverse Stock Split Management For 0 0 0 3 14A Executive Compensation Management For 0 0 0 4 Ratify Appointment of Independent Auditors Management For 0 0 0 5 Approve Motion to Adjourn Meeting Management For 0 0 0 GRUPO CASA SABA, S.A.B. DE C.V. Security 40048P104 Meeting Type Annual Ticker Symbol SAB Meeting Date 4/27/2012 ISIN US40048P1049 Vote Deadline Date 4/23/2012 Agenda 933605238 - Management Total Ballot Shares Last Vote Date 4/16/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1 Adopt Accounts for Past Year Management None 0 0 0 2 Miscellaneous Corporate Actions Management None 0 0 0 3 Miscellaneous Corporate Actions Management None 0 0 0 4 Miscellaneous Corporate Actions Management None 0 0 0 5 Miscellaneous Corporate Actions Management None 0 0 0 6 Miscellaneous Corporate Actions Management None 0 0 0 7 Ratify Appointment of Independent Auditors Management None 0 0 0 8 Miscellaneous Corporate Actions Management None 0 0 0 9 Miscellaneous Corporate Actions Management None 0 0 0 10 Miscellaneous Corporate Actions Management None 0 0 0 11 Approve Previous Board's Actions Management None 0 0 0 DESARROLLADORA HOMEX, S.A.B. DE C.V. Security 25030W100 Meeting Type Annual Ticker Symbol HXM Meeting Date 4/27/2012 ISIN US25030W1009 Vote Deadline Date 4/23/2012 Agenda 933607004 - Management Total Ballot Shares Last Vote Date 4/17/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Receive Directors' Report Management For 0 0 0 2. Approve Allocation of Dividends on Shares Held By Company Management For 0 0 0 3. Approve Allocation of Dividends on Shares Held By Company Management For 0 0 0 4. Approve Remuneration of Directors and Auditors Management For 0 0 0 5. Ratify Appointment of Independent Auditors Management For 0 0 0 6. Approve Previous Board's Actions Management For 0 0 0 GRUPO TELEVISA, S.A.B. Security 40049J206 Meeting Type Special Ticker Symbol TV Meeting Date 4/27/2012 ISIN US40049J2069 Vote Deadline Date 4/24/2012 Agenda 933608551 - Management Total Ballot Shares Last Vote Date 4/18/2012 Item Proposal Type Recommendation For Against Abstain Take No Action L1 Approve Charter Amendment Management None 0 0 0 L2 Approve Previous Board's Actions Management None 0 0 0 1 Approve Article Amendments Management None 0 0 0 2 Miscellaneous Corporate Actions Management None 0 0 0 3 Approve Financial Statements, Allocation of Income, and Discharge Directors Management None 0 0 0 4 Stock Repurchase Plan Management None 0 0 0 5 Miscellaneous Corporate Actions Management None 0 0 0 6 Miscellaneous Corporate Actions Management None 0 0 0 7 Miscellaneous Corporate Actions Management None 0 0 0 8 Miscellaneous Compensation Plans Management None 0 0 0 9 Miscellaneous Corporate Actions Management None 0 0 0 D1 Amend Articles-Board Related Management None 0 0 0 D2 Miscellaneous Corporate Actions Management None 0 0 0 AB1 Miscellaneous Corporate Actions Management None 0 0 0 AB2 Miscellaneous Corporate Actions Management None 0 0 0 GRUPO TELEVISA, S.A.B. Security 40049J206 Meeting Type Special Ticker Symbol TV Meeting Date 4/27/2012 ISIN US40049J2069 Vote Deadline Date 4/24/2012 Agenda 933613956 - Management Total Ballot Shares Last Vote Date 4/23/2012 Item Proposal Type Recommendation For Against Abstain Take No Action L1 Miscellaneous Corporate Governance Management None 0 0 0 L2 Miscellaneous Corporate Governance Management None 0 0 0 1 Miscellaneous Corporate Governance Management None 0 0 0 2 Miscellaneous Corporate Governance Management None 0 0 0 3 Miscellaneous Corporate Governance Management None 0 0 0 4 Miscellaneous Corporate Governance Management None 0 0 0 5 Miscellaneous Corporate Governance Management None 0 0 0 6 Miscellaneous Corporate Governance Management None 0 0 0 7 Miscellaneous Corporate Governance Management None 0 0 0 8 Miscellaneous Corporate Governance Management None 0 0 0 9 Miscellaneous Corporate Governance Management None 0 0 0 D1 Miscellaneous Corporate Governance Management None 0 0 0 D2 Miscellaneous Corporate Governance Management None 0 0 0 AB1 Miscellaneous Corporate Governance Management None 0 0 0 AB2 Miscellaneous Corporate Governance Management None 0 0 0 GRUPO MEXICO SAB DE CV Security P49538112 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 4/30/2012 ISIN MXP370841019 Vote Deadline Date 4/24/2012 Agenda 703729294 - Management Total Ballot Shares Last Vote Date 4/17/2012 Item Proposal Type Recommendation For Against Abstain Take No Action I Management Proposal Management For 0 0 0 II Management Proposal Management For 0 0 0 III Management Proposal Management For 0 0 0 IV Management Proposal Management For 0 0 0 V Management Proposal Management For 0 0 0 VI Management Proposal Management For 0 0 0 VII Management Proposal Management For 0 0 0 TECO ENERGY, INC. Security Meeting Type Annual Ticker Symbol TE Meeting Date 5/2/2012 ISIN US8723751009 Vote Deadline Date 5/1/2012 Agenda 933557285 - Management Total Ballot Shares Last Vote Date 3/6/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1.1 Election of Directors (Majority Voting) Management For 0 0 0 1.2 Election of Directors (Majority Voting) Management For 0 0 0 1.3 Election of Directors (Majority Voting) Management For 0 0 0 1.4 Election of Directors (Majority Voting) Management For 0 0 0 1.5 Election of Directors (Majority Voting) Management For 0 0 0 2. Ratify Appointment of Independent Auditors Management For 0 0 0 3. 14A Executive Compensation Management For 0 0 0 4. Approve Charter Amendment Management For 0 0 0 5. S/H Proposal - Create a Non-Discriminatory Sexual Orientation Policy Shareholder Against 0 0 0 FRESH DEL MONTE PRODUCE INC. Security G36738105 Meeting Type Annual Ticker Symbol FDP Meeting Date 5/2/2012 ISIN KYG367381053 Vote Deadline Date 5/1/2012 Agenda 933588862 - Management Total Ballot Shares Last Vote Date 4/5/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1A. Election of Directors (Majority Voting) Management For 0 0 0 1B. Election of Directors (Majority Voting) Management For 0 0 0 1C. Election of Directors (Majority Voting) Management For 0 0 0 2. Adopt Accounts for Past Year Management For 0 0 0 3. Ratify Appointment of Independent Auditors Management For 0 0 0 4. Dividends Management For 0 0 0 5. 14A Executive Compensation Management For 0 0 0 MASTEC, INC. Security Meeting Type Annual Ticker Symbol MTZ Meeting Date 5/9/2012 ISIN US5763231090 Vote Deadline Date 5/8/2012 Agenda 933575017 - Management Total Ballot Shares Last Vote Date 3/28/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors Management 1 JOSE R. MAS For 0 0 0 2 JOHN VAN HEUVELEN For 0 0 0 2. Ratify Appointment of Independent Auditors Management For 0 0 0 3. Approve Stock Compensation Plan Management For 0 0 0 NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 5/10/2012 ISIN US6558441084 Vote Deadline Date 5/9/2012 Agenda 933572946 - Management Total Ballot Shares Last Vote Date 3/28/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1A. Election of Directors (Majority Voting) Management For 0 0 0 1B. Election of Directors (Majority Voting) Management For 0 0 0 1C. Election of Directors (Majority Voting) Management For 0 0 0 1D. Election of Directors (Majority Voting) Management For 0 0 0 1E. Election of Directors (Majority Voting) Management For 0 0 0 1F. Election of Directors (Majority Voting) Management For 0 0 0 1G. Election of Directors (Majority Voting) Management For 0 0 0 1H. Election of Directors (Majority Voting) Management For 0 0 0 1I. Election of Directors (Majority Voting) Management For 0 0 0 1J. Election of Directors (Majority Voting) Management For 0 0 0 2. Ratify Appointment of Independent Auditors Management For 0 0 0 3. 14A Executive Compensation Management For 0 0 0 RAILAMERICA, INC. Security Meeting Type Annual Ticker Symbol RA Meeting Date 5/17/2012 ISIN US7507534029 Vote Deadline Date 5/16/2012 Agenda 933575485 - Management Total Ballot Shares Last Vote Date 3/28/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors Management 1 WESLEY R. EDENS For 0 0 0 2 ROBERT SCHMIEGE For 0 0 0 2. Ratify Appointment of Independent Auditors Management For 0 0 0 CARIBBEAN UTILITIES COMPANY, LTD. Security G1899E146 Meeting Type Annual Ticker Symbol CUPUF Meeting Date 5/18/2012 ISIN KYG1899E1465 Vote Deadline Date 5/15/2012 Agenda 933587707 - Management Total Ballot Shares Last Vote Date 4/5/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 01 Election of Directors Management 1 J. BRYAN BOTHWELL For 0 0 0 2 FRANK J. CROTHERS For 0 0 0 3 J.F. RICHARD HEW For 0 0 0 4 JOSEPH A. IMPARATO For 0 0 0 5 EARL A. LUDLOW For 0 0 0 6 H. STANLEY MARSHALL For 0 0 0 7 EDDINTON M. POWELL For 0 0 0 8 DAVID E. RITCH For 0 0 0 9 PETER A. THOMSON For 0 0 0 10 LYNN R. YOUNG For 0 0 0 02 Ratify Appointment of Independent Auditors Management For 0 0 0 CHIQUITA BRANDS INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol CQB Meeting Date 5/22/2012 ISIN US1700328099 Vote Deadline Date 5/21/2012 Agenda 933595071 - Management Total Ballot Shares Last Vote Date 4/10/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors Management 1 FERNANDO AGUIRRE For 0 0 0 2 KERRII B. ANDERSON For 0 0 0 3 HOWARD W. BARKER, JR. For 0 0 0 4 WILLIAM H. CAMP For 0 0 0 5 CLARE M. HASLER-LEWIS For 0 0 0 6 JAIME SERRA For 0 0 0 7 JEFFREY N. SIMMONS For 0 0 0 8 STEVEN P. STANBROOK For 0 0 0 2. 14A Executive Compensation Management For 0 0 0 3. Ratify Appointment of Independent Auditors Management For 0 0 0 CONSOLIDATED WATER COMPANY LIMITED Security G23773107 Meeting Type Annual Ticker Symbol CWCO Meeting Date 5/22/2012 ISIN KYG237731073 Vote Deadline Date 5/21/2012 Agenda 933596845 - Management Total Ballot Shares Last Vote Date 4/10/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors Management 1 WILMER F. PERGANDE For 0 0 0 2 DAVID W. SASNETT For 0 0 0 3 LEONARD J. SOKOLOW For 0 0 0 4 RAYMOND WHITTAKER For 0 0 0 2. 14A Executive Compensation Management For 0 0 0 3. Ratify Appointment of Independent Auditors Management For 0 0 0 THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 5/23/2012 ISIN US9598021098 Vote Deadline Date 5/22/2012 Agenda 933582175 - Management Total Ballot Shares Last Vote Date 4/2/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1A Election of Directors (Majority Voting) Management For 0 0 0 1B Election of Directors (Majority Voting) Management For 0 0 0 1C Election of Directors (Majority Voting) Management For 0 0 0 2 Declassify Board Management For 0 0 0 3 Ratify Appointment of Independent Auditors Management For 0 0 0 4 14A Executive Compensation Management For 0 0 0 5 Approve Stock Compensation Plan Management For 0 0 0 6 S/H Proposal - Access To Proxy Shareholder Against 0 0 0 7 S/H Proposal - Political/Government Shareholder Against 0 0 0 WATSCO, INC. Security Meeting Type Annual Ticker Symbol WSO Meeting Date 5/25/2012 ISIN US9426222009 Vote Deadline Date 5/24/2012 Agenda 933625850 - Management Total Ballot Shares Last Vote Date 5/2/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors Management 1 BARRY S. LOGAN* For 0 0 0 2 AARON J. NAHMAD# For 0 0 0 2. Approve Charter Amendment Management For 0 0 0 ROYAL CARIBBEAN CRUISES LTD. Security V7780T103 Meeting Type Annual Ticker Symbol RCL Meeting Date 5/31/2012 ISIN LR0008862868 Vote Deadline Date 5/30/2012 Agenda 933603967 - Management Total Ballot Shares Last Vote Date 4/16/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1A. Election of Directors (Majority Voting) Management For 0 0 0 1B. Election of Directors (Majority Voting) Management For 0 0 0 1C. Election of Directors (Majority Voting) Management For 0 0 0 1D. Election of Directors (Majority Voting) Management For 0 0 0 2. 14A Executive Compensation Management For 0 0 0 3. Ratify Appointment of Independent Auditors Management For 0 0 0 4. S/H Proposal - Proxy Process/Statement Shareholder Against 0 0 0 REPSOL YPF, S.A. Security 76026T205 Meeting Type Annual Ticker Symbol REPYY Meeting Date 5/31/2012 ISIN US76026T2050 Vote Deadline Date 5/22/2012 Agenda 933624668 - Management Total Ballot Shares Last Vote Date 5/2/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Receive Consolidated Financial Statements Management For 0 0 0 2. Amend Articles-Board Related Management For 0 0 0 3. Ratify Appointment of Independent Auditors Management For 0 0 0 4. Approve Charter Amendment Management For 0 0 0 5. Amend Articles-Board Related Management For 0 0 0 6. Amend Articles-Board Related Management For 0 0 0 7. Election of Directors (Majority Voting) Management For 0 0 0 8. Election of Directors (Majority Voting) Management For 0 0 0 9. Approve Acquisition Agreement Management For 0 0 0 10. Approve Article Amendments Management For 0 0 0 11. Stock Issuance Management For 0 0 0 12. Approve Company Name Change Management For 0 0 0 13. Approve Sale of Convertible Notes/Bonds Management For 0 0 0 14. Miscellaneous Corporate Actions Management For 0 0 0 15. 14A Executive Compensation Management For 0 0 0 16. Approve Previous Board's Actions Management For 0 0 0 GARMIN LTD Security H2906T109 Meeting Type Annual Ticker Symbol GRMN Meeting Date 6/1/2012 ISIN CH0114405324 Vote Deadline Date 5/31/2012 Agenda 933601949 - Management Total Ballot Shares Last Vote Date 4/16/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Approve Financial Statements, Allocation of Income, and Discharge Directors Management For 0 0 0 2. Approve Director Liability Insurance Management For 0 0 0 3. Election of Directors Management 1 MIN H. KAO For 0 0 0 2 CHARLES W. PEFFER For 0 0 0 4. Ratify Appointment of Independent Auditors Management For 0 0 0 5. Approve Allocation of Dividends on Shares Held By Company Management For 0 0 0 6. 14A Executive Compensation Management For 0 0 0 VULCAN MATERIALS COMPANY Security Meeting Type Contested-Annual Ticker Symbol VMC Meeting Date 6/1/2012 ISIN US9291601097 Vote Deadline Date 5/31/2012 Agenda 933629478 - Management Total Ballot Shares Last Vote Date 5/4/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 01 Election of Directors Management 1 PHILLIP W. FARMER For 0 0 0 2 H. ALLEN FRANKLIN For 0 0 0 3 RICHARD T. O'BRIEN For 0 0 0 4 DONALD B. RICE For 0 0 0 02 14A Executive Compensation Management For 0 0 0 03 Ratify Appointment of Independent Auditors Management For 0 0 0 04 S/H Proposal - Simple Majority Voting Shareholder Against 0 0 0 05 S/H Proposal - Declassify Board Shareholder Against 0 0 0 06 S/H Proposal - Eliminate Supermajority Vote Shareholder Against 0 0 0 TEEKAY CORPORATION Security Y8564W103 Meeting Type Annual Ticker Symbol TK Meeting Date 6/6/2012 ISIN MHY8564W1030 Vote Deadline Date 6/5/2012 Agenda 933618401 - Management Total Ballot Shares Last Vote Date 4/26/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors Management 1 DR. IAN D. BLACKBURNE For 0 0 0 2 WILLIAM B. BERRY For 0 0 0 3 C. SEAN DAY For 0 0 0 SPANISH BROADCASTING SYSTEM, INC. Security Meeting Type Annual Ticker Symbol SBSA Meeting Date 6/7/2012 ISIN US8464258339 Vote Deadline Date 6/6/2012 Agenda 933620470 - Management Total Ballot Shares Last Vote Date 4/27/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors Management 1 RAUL ALARCON For 0 0 0 2 JOSEPH A. GARCIA For 0 0 0 3 MANUEL E. MACHADO For 0 0 0 4 JASON L. SHRINSKY For 0 0 0 5 JOSE A. VILLAMIL For 0 0 0 6 MITCHELL A. YELEN For 0 0 0 SEACOR HOLDINGS INC. Security Meeting Type Annual Ticker Symbol CKH Meeting Date 6/7/2012 ISIN US8119041015 Vote Deadline Date 6/6/2012 Agenda 933637007 - Management Total Ballot Shares Last Vote Date 5/14/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors Management 1 CHARLES FABRIKANT For 0 0 0 2 PIERRE DE DEMANDOLX For 0 0 0 3 RICHARD FAIRBANKS For 0 0 0 4 BLAINE V. FOGG For 0 0 0 5 JOHN C. HADJIPATERAS For 0 0 0 6 OIVIND LORENTZEN For 0 0 0 7 ANDREW R. MORSE For 0 0 0 8 R. CHRISTOPHER REGAN For 0 0 0 9 STEVEN WEBSTER For 0 0 0 10 STEVEN J. WISCH For 0 0 0 2. Amend Stock Compensation Plan Management For 0 0 0 3. 14A Executive Compensation Management For 0 0 0 4. Ratify Appointment of Independent Auditors Management For 0 0 0 IMPELLAM GROUP PLC, LUTON Security G47192102 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 6/12/2012 ISIN GB00B2Q2M073 Vote Deadline Date 6/6/2012 Agenda 703831657 - Management Total Ballot Shares Last Vote Date 5/20/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1 Management Proposal Management For 0 0 0 2 Management Proposal Management For 0 0 0 3 Management Proposal Management For 0 0 0 4 Management Proposal Management For 0 0 0 5 Management Proposal Management For 0 0 0 6 Management Proposal Management For 0 0 0 7 Management Proposal Management For 0 0 0 8 Management Proposal Management For 0 0 0 9 Management Proposal Management For 0 0 0 10 Management Proposal Management For 0 0 0 11 Management Proposal Management For 0 0 0 12 Management Proposal Management For 0 0 0 13 Management Proposal Management For 0 0 0 14 Management Proposal Management For 0 0 0 ATLANTIC TELE-NETWORK, INC. Security Meeting Type Annual Ticker Symbol ATNI Meeting Date 6/12/2012 ISIN US0490792050 Vote Deadline Date 6/11/2012 Agenda 933623729 - Management Total Ballot Shares Last Vote Date 5/2/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors Management 1 MARTIN L. BUDD For 0 0 0 2 MICHAEL T. FLYNN For 0 0 0 3 LIANE J. PELLETIER For 0 0 0 4 CORNELIUS B. PRIOR, JR. For 0 0 0 5 MICHAEL T. PRIOR For 0 0 0 6 CHARLES J. ROESSLEIN For 0 0 0 7 BRIAN A. SCHUCHMAN For 0 0 0 2. Ratify Appointment of Independent Auditors Management For 0 0 0 STEINER LEISURE LIMITED Security P8744Y102 Meeting Type Annual Ticker Symbol STNR Meeting Date 6/13/2012 ISIN BSP8744Y1024 Vote Deadline Date 6/12/2012 Agenda 933620711 - Management Total Ballot Shares Last Vote Date 4/27/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1. Election of Directors Management 1 CLIVE E. WARSHAW For 0 0 0 2 DAVID S. HARRIS For 0 0 0 2. Approve Stock Compensation Plan Management For 0 0 0 3. Ratify Appointment of Independent Auditors Management For 0 0 0 4. 14A Executive Compensation Management For 0 0 0 DORAL FINANCIAL CORPORATION Security 25811P886 Meeting Type Annual Ticker Symbol DRL Meeting Date 6/13/2012 ISIN PR25811P8869 Vote Deadline Date 6/12/2012 Agenda 933636372 - Management Total Ballot Shares Last Vote Date 5/14/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1 Election of Directors Management 1 DENNIS G. BUCHERT For 0 0 0 2 JAMES E. GILLERAN For 0 0 0 3 DOUGLAS L. JACOBS For 0 0 0 4 DAVID E. KING For 0 0 0 5 GERARD L. SMITH For 0 0 0 6 GLEN R. WAKEMAN For 0 0 0 2 Ratify Appointment of Independent Auditors Management For 0 0 0 3 14A Executive Compensation Management For 0 0 0 FREEPORT-MCMORAN COPPER & GOLD INC. Security 35671D857 Meeting Type Annual Ticker Symbol FCX Meeting Date 6/14/2012 ISIN US35671D8570 Vote Deadline Date 6/13/2012 Agenda 933621989 - Management Total Ballot Shares Last Vote Date 5/2/2012 Item Proposal Type Recommendation For Against Abstain Take No Action 1 Election of Directors Management 1 RICHARD C. ADKERSON For 0 0 0 2 ROBERT J. ALLISON, JR. For 0 0 0 3 ROBERT A. DAY For 0 0 0 4 GERALD J. FORD For 0 0 0 5 H. DEVON GRAHAM, JR. For 0 0 0 6 CHARLES C. KRULAK For 0 0 0 7 BOBBY LEE LACKEY For 0 0 0 8 JON C. MADONNA For 0 0 0 9 DUSTAN E. MCCOY For 0 0 0 10 JAMES R. MOFFETT For 0 0 0 11 B. M. RANKIN, JR. For 0 0 0 12 STEPHEN H. SIEGELE For 0 0 0 2 14A Executive Compensation Management For 0 0 0 03 Ratify Appointment of Independent Auditors Management For 0 0 0 04 S/H Proposal - Environmental Shareholder Against 0 0 0 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Herzfeld Caribbean Basin Fund, Inc. By (Signature and Title)* /s/ Thomas J. Herzfeld - President & Chairman DateAugust 29, 2012 * Print the name and title of each signing officer under his or her signature.
